Dissenting Opinion by
Judge Blatt:
I respectfully dissent.
While the majority’s restatement of statute and case law is correct, my review of this record indicates that this claimant, who had earned a Bachelor’s degree in her discipline, had twenty years of experience in her field and was receiving compensation set at $604 biweekly. She also participated in qualified decision-making concerning her patients. When that position is compared to the proffered position as a psychiatric aide, I believe that substantial disparities must be found to exist which render the proffered position unsuitable.
Not only is the claimant receiving lesser compensation, which is admittedly an insufficient condition alone for a justified refusal of the offer, Eichman v. Unemployment Compensation Board of Review, 49 Pa. Commonwealth Ct. 21, 409 A.2d 1389 (1980), but *359the position offered would have denied her the opportunity to participate in any type of qualified decision-making. Additionally, and equally important, is the fact that any applicant would be considered adequately trained for the proffered position within 3-6 months, and that no advanced degree of any kind is required. Furthermore, only eight weeks had elapsed between the time the claimant was informed of the decision to abolish her position and the time of her required acceptance of the lesser position.
The majority of the Court, I believe, has wrongfully opted to endorse an order which compels an educated, experienced claimant, at the risk of losing unemployment compensation, to accept a position requiring little advanced education and little, if any, experience, without allowing adequate time for the applicant to seek work at her professional level — and even, perhaps, at the risk of impairing the applicant’s subsequent opportunities to obtain work at that level. In so doing, I believe that the majority has narrowed future analyses of “suitable work” to defining it as “any work which a claimant is capable of doing”, which I believe would be in direct contradiction of the language contained in Section 4 of the Act.